TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                         NO. 03-03-00331-CR



                                 John Thomas Shewmaker, Appellant

                                                    v.

                                     The State of Texas, Appellee




            FROM THE COUNTY COURT AT LAW NO. 1 OF WILLIAMSON COUNTY
             NO. 03-0178-1, HONORABLE SUZANNE BROOKS, JUDGE PRESIDING



                              MEMORANDUM OPINION


                 After his notice of appeal was received by this Court, the trial court granted John Thomas

Shewmaker=s motion for new trial and dismissed the prosecution. The appeal is dismissed as moot.




                                                 Bea Ann Smith, Justice

Before Chief Justice Law, Justices B. A. Smith and Puryear

Dismissed

Filed: June 26, 2003

Do Not Publish